DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10,12, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apps et al (‘677).  The patent to Apps et al teaches structure as claimed including a pallet comprising: an upper load supporting surface (12) having a peripheral edge; a lower surface (40) having a peripheral edge, the lower surface having substantially the same dimensions as the upper load supporting surface; a plurality of peripheral supports(50, 52) at or near the peripheral edge of the lower surface and extending substantially upwardly therefrom to the upper load supporting surface so that the upper load supporting surface and the lower surface are spaced from each other and define sides of the pallet; at least one internal support extending upwardly from the lower surface to the upper load supporting surface; each side of the pallet having  by a forklift having two fork prongs, wherein one prong passes through the first opening and the other prong passes through the second opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (‘677).  The patent to Apps et al teachers structure substantially as claimed, as discussed above.  The method would have been obvious in view of the structures.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (‘677) as applied to the claims above, and further in view of Fuji et al(‘582).   The patent to Apps et al teaches structure substantially as claimed including openings the only difference being that the openings are not beveled at the corners.  However, the patent to Fuji et al(at least figs 1, 2) teaches the use of openings with inclined surfaces and beveled corners to provide guidance to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Apps et al to include openings with beveled corners, as taught by Fuji et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
s 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (‘677) as applied to the claims above, and further in view of de Bokx et al (‘912).   The patent to Apps et al teaches structure substantially as claimed including a pallet the only difference being that the pallet does not include tagging structure to provide a variety of information and tracking.  However, the reference to de Bokx et al teaches the use of providing information tags to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Apps et al to include tags, as taught by de Bokx et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The methods would have been obvious in view of the structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including pallet structure and tracking devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637